DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview
An interview with the Applicants representative (Timothy McIntyre Reg#42824) was conducted on 5/6/2022 to discuss the 112 second rejection on claims 3 and 12. The interview has been treated as a Request for Reconsideration.  
In response, the examiner finds the Applicant’s remarks persuasive and therefore withdraws the 112 second rejection on claims 3 and 12 for the reasons set forth in the interview summary mailed with this Office Action (See PTO-413 interview summary).

Status of Claims
Claims 1-3, 5-10, and 12-18 are currently pending and presented for examination as set forth below.

Claim Objections
All claim objections were withdrawn in the response to the Applicants after final submission filed 4/12/2022. 


Claim Rejections - 35 USC § 112
The 112 rejections on claims 3 and 12 are withdrawn for the reasons set forth in the interview summary mailed with this Office Action.

Allowable Subject Matter
Claims 1-3, 5-10, and 12-18 are allowed.

The following is a statement of reasons for allowance:  

Regarding independent claim(s) 1,10 and 18 Claims 1, 10 and 18 are allowed for the reasons set forth in in the paper mailed 2/14/2022.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859


/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859